Citation Nr: 0410386	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  94-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 1945.  
He died in May 1993, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 1999 and February 2002, the Board denied the benefit 
sought on appeal.  In both instances, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's decisions 
and remanded the case for further action and adjudication.  
Following the latter Court remand, the Board also remanded this 
case back to the RO in July 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the 
appellant's claim has been obtained by the RO, and the RO has 
notified her of the type of evidence needed to substantiate her 
claim.

2.  There is competent medical evidence showing an etiological 
relationship between the cause of the veteran's death and his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, was signed into law.  See 
also 38 C.F.R. § 3.159.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  The Board has considered this new legislation with regard 
to the issue on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
certain chronic diseases, including cardiovascular diseases, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Moreover, service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to the 
cause of death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  It is 
not sufficient to show that it casually shared in producing death; 
rather, it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in May 1993.  His death certificate 
reflects that he died of a perforated viscus due to hypovolemic 
shock, with cachexia, Alzheimer's disease, and an old myocardial 
infarction listed as significant conditions contributing to death 
but not resulting in the underlying cause.  No autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for a shell fragment wound to the right thigh, with a 
moderately severe injury to Muscle Group XIII (30 percent 
disabling); a shell fragment would to the right leg and foot, with 
severe injury to Muscle Groups X and XI (30 percent disabling); 
deformity of the right hand, with amputation of the ring finger 
and limitation of flexion of the third and fifth fingers (20 
percent disabling); and an abdominal scar that was a residual of a 
skin graft (zero percent disabling).  

In conjunction with the present appeal, VA has received medical 
opinions both supporting and contradicting the appellant's 
contention that the veteran's service-connected combat wounds 
contributed to cause his death.

In a May 1993 opinion, Robert M. Holley, M.D., noted that the 
veteran developed progressive peripheral arterial disease in the 
right lower extremity, culminating in a full thickness ulcer of 
the heel of the foot, and that this "may have contributed through 
a possible bacteremia to the patient's demise."  Dr. Holley 
reiterated this opinion in January 1994 and stated that, because 
of long-standing infection of the foot ulcer, peripheral arterial 
disease with poor perfusion of the right lower extremity probably 
had developed some bacteremia, which ultimately led to the 
patient's demise.  

Similarly, in a September 1993 opinion, Jack M. Levine, D.O., 
stated that the veteran had severe arteriosclerotic disease, and 
"along with a chronically infected wound this had to contribute to 
his death."

Following a March 1997 Board remand, the RO forwarded the 
veteran's claims file to a VA doctor for a review and medical 
opinion.  This doctor opined that the veteran's right foot ulcer 
was not a result of residuals of the veteran's service-connected 
shrapnel wounds but was instead a consequence of his peripheral 
vascular disease and congestive heart failure.  Furthermore, the 
VA doctor found no evidence that the veteran's right foot ulcer 
hastened his death.

In a December 1997 statement, Arnold Sattler, M.D., noted that 
"[i]t is also known that the patient had chronic foot ulcers as a 
consequence of his service injuries" and that the possibility of 
septic shock with microorganisms invading from the foot ulcer "is 
to be considered."  

The veteran's claims file was reviewed by a second VA doctor for 
purposes of an etiology opinion in November 1998.  This doctor 
noted that, while there was no autopsy evidence and no evidence of 
blood cultures to rule out bacteremia in this case, "the patient 
had evidence of bilateral heel decubiti and arterial and venous 
insufficiency."  Therefore, there was no indication that the 
veteran's shrapnel wounds or heel ulcers in any was contributed to 
his death.

In an April 2003 opinion, Dr. Holley noted that it was "within the 
realm of possibility" that the veteran's right lower extremity 
injuries resulted in a loss of blood supply to the lower 
extremities which, over a period of time, resulted in vascular 
insufficiency affecting the integrity of the skin and other 
structures in the lower extremity.  Consequently, Dr. Holley 
concluded that the veteran's in-service injuries resulted in his 
ultimate chronic stasis ulcers and secondary infection, which then 
led to systemic bacteremia and ultimately to a ruptured hollow 
viscus and death.

The claims file also includes a February 2004 opinion from Gary 
Chizever, M.D., a doctor with expertise in general surgery.  In 
preparing his opinion, Dr. Chizever reviewed the veteran's past 
medical records.  Dr., Chizever noted that, following his right 
lower extremity injuries, the veteran developed neuropathic, bone, 
and thrombophlebitic changes in the right leg.  Consequently, it 
was "highly likely" that, as a direct result of his service-
related injuries, the veteran had changes both directly to the 
physiology and biomedics of the right leg and also possible small 
gait changes and exercise tolerance alterations that could 
certainly predispose him to the development of both systemic 
peripheral vascular disease and bilateral arthropathies.  These 
illnesses were contributory to the need for chronic non-steroidal 
anti-inflammatory drugs "as well as overall debilitation from 
which gastritis and ultimately perforation and death ensued."  

In this case, the Board is unable to find a substantial difference 
in probative value between the opinions of Dr. Chizever and Dr. 
Holley supporting the appellant's claim and the two VA doctors' 
opinions that cast doubt upon her contentions.  The VA doctors and 
Dr. Chizever reviewed the veteran's relevant medical records, 
while Dr. Holley had treated the veteran for several years prior 
to his death.  Dr. Chizever and Dr. Holley have indicated that 
changes to the veteran's right lower extremity resulting from his 
service-connected wounds contributed to cause his death, while the 
two VA doctors noted that the veteran's right foot ulcer was not a 
contributory factor.  

In reconciling the conflicting opinions in this case, the Board 
may only consider independent medical evidence to support its 
findings and may not provide its own medical judgment in the guise 
of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1990).  As the opinions both supporting and casting doubt upon 
the appellant's contentions have been shown to be of essentially 
equal probative value, the Board notes that, under 38 U.S.C.A. § 
5107(b), all doubt is to be resolved in the claimant's favor when 
the positive and negative evidence regarding a critical issue is 
in relative equipoise.  After applying 38 U.S.C.A. § 5107(b) to 
the present case, the Board must reach the conclusion that the 
veteran's service-connected wounds of the right lower extremity 
did, in fact, contribute to cause his death.  Accordingly, the 
evidence supports the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and this claim is 
granted in full.


ORDER

The claim of entitlement to service connection for the cause of 
the veteran's death is granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



